Title: To Benjamin Franklin from Isaac Norris, 28 March 1759
From: Norris, Isaac
To: Franklin, Benjamin


My Friend B Franklin
March 28. 1759
This serves to cover Bills of Exchange as per List hereunder and to inform you that our Supply Bill lyes with the Governor now the 24 Inst including the Proprietary Estates and granting £100,000 for the Raising &c. of 2,700 Men but I shall refer to another Letter for further Particulars on that Head and propose this as a seperate Cover to the Bills of Exchange. I am &c.


Anthony Stoker on Geo Campbell 1st Bill
£200.0.


Do
Do
 131.8


  Do
Do
    30.17.2




£362.5.2


By Captn Cuzzens
BF. recd this Letter ackd. June 9th. 1759
